Citation Nr: 1801041	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a joint and bone disorder, to include residuals of a right ankle injury.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia, Crohn's disease, Barrett's esophagus, and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder.

5.  Entitlement to service connection for a polysubstance abuse disorder, including as due to an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1999 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO in Huntington, West Virginia, which in pertinent part denied service connection for joint and bone problems, a lumbar spine disability, a gastrointestinal disorder, an acquired psychiatric disorder, and a polysubstance abuse disorder.

The Veteran requested a Board hearing in an October 2013 substantive appeal filed via VA Form 9.  A videoconference hearing was scheduled for March 2015, but the Veteran did not report to the scheduled hearing and has not provided good cause for not appearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of service connection for an acquired psychiatric disorder and polysubstance abuse disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.	The Veteran does not have a current joint and bone disability.

2.	The Veteran does not have a current lumbar spine disability.

3.	The Veteran is currently diagnosed with a hiatal hernia, Crohn's disease, Barrett's esophagus, and GERD (gastrointestinal disorder).

4.	The Veteran's current gastrointestinal disorder did not have its onset during service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a joint and bone disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.	The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.	The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in May 2010, prior to the January 2011 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination to assess the claimed joint and bone disorder and lumbar spine disability in November 2010, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues on appeal of service connection for a joint and bone disorder and a lumbar spine disability.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion supported by clinical testing.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the current gastrointestinal disorder had its onset during service or is otherwise etiologically related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a gastrointestinal disorder, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

As further discussed below, the Veteran has made the specific contention that the current gastrointestinal disorder is related to exposure to jet fuel and fumes, argon gas, radar equipment, and/or extreme vibrations; however, as the Veteran has not submitted any evidence suggesting that such exposures may have resulted in the development of a gastrointestinal disorder.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a gastrointestinal disorder without being speculative, and any such purported opinion would necessarily rely on an inaccurate history of in-service injury, disease, or event having occurred, so would be of no probative value.  See Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  

For these reasons, the Board finds that VA's duty to assist in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  For these reasons, the Board finds that a remand for a VA medical opinion is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran is currently diagnosed with a hiatal hernia, Crohn's disease, Barrett's esophagus, and GERD, none of which are not listed as "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for a Joint and Bone Disorder

The Veteran generally contends that exposure to jet fuel and fumes, whole body vibrations, vaccinations, pesticides, and other environmental contaminants while stationed in South Korea resulted in the development of a joint and bone disorder.  See June 2010 Statement; February 2011 Notice of Disagreement (NOD); October 2013 VA Form 9.  Specifically, the Veteran asserts experiencing problems in all joints, particularly with the joints in the arms, wrists, right knee, elbow, and right shoulder blade, described as cracking and popping at different times.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current joint and bone disability.  A February 2000 service treatment record reflects the Veteran complained of left hand pain after falling while skateboarding.  X-rays of the left hand were negative and service treatment records show no further treatment for the left hand.  An October 2000 service treatment record shows the Veteran complained of a right ankle injury while playing football, diagnosed as a right ankle sprain, treated, with instructions to return in 10 to 14 days if the right ankle had not improved.  Service treatment records show no further treatment for the right ankle.  

At a November 2010 VA examination for joint conditions, the Veteran reported injuring the right ankle while playing football during service, with placement in an air cast for one week.  The Veteran conveyed no complaints regarding the right ankle but reported experiencing occasional pain, especially in the morning.  Examination of the right ankle revealed normal range of motion and no abnormal findings.  X-rays of the right ankle revealed a normal right ankle.  Upon conclusion of the November 2010 VA examination, the VA examiner noted that examination, ranges of motion, and X-rays of the right ankle were all normal, and accordingly did not render any diagnosis.  As discussed above, with any claim for service connection, it is necessary for a current disability to be present at some time during or immediately prior to the claim period.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

The Veteran asserts in the February 2011 NOD that the November 2010 VA examiner erroneously focused only on the right ankle, instead of also examining joint pain in the right knee and right elbow.  In the October 2013 VA Form 9, the Veteran reiterates the assertion that the November 2010 VA examination was inadequate because his claim for service connection for joint and bone problems pertains to all joints, with particular problems in the right shoulder, right elbow, and right knee, described as cracking and popping in the joints at different times; however, notwithstanding the Veteran's assertion of having experienced such symptoms, service treatment records and post-service treatment records do not reflect complaints, treatment, or diagnoses for any ongoing joint and/or bone problems.  Although the Veteran asserts symptoms of pain, cracking, and popping in the joints, symptoms such as pain, cracking, and popping alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board also notes that the Veteran separately filed claims for service connection for arthritis in the neck and spine, a right knee disorder, and an elbow disorder.  These claims were denied in a December 2011 rating decision that was not appealed, so became a final decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current joint and bone disability, to include residuals of a right ankle injury.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a joint and bone disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection for a Lumbar Spine Disability

The Veteran contends that exposure to jet fuel and fumes, whole body vibrations, vaccinations, pesticides, and other environmental contaminants while stationed in South Korea caused a lumbar spine disability.  See June 2010 Statement; February 2011 NOD; October 2013 VA Form 9.  Specifically, the Veteran asserts that exposure to whole body vibrations during service resulted in back pain and the development of arthritis in the spine.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current lumbar spine disability.  A July 1999 service treatment record reflects the Veteran complained of low back pain after falling through a chair.  Examination of the Veteran revealed tenderness in the mid-lumbar area without neurological deficits.  The diagnosis was low back pain and a strain.  Service treatment records do not show any subsequent complaints or treatment for back pain.  Instead, a July 2000 service treatment record shows the Veteran specifically denied chronic back pain, and service treatment records from November 1999, January 2001, and January 2002 reflect the Veteran denied any problems pertaining to the lumbar spine and any symptoms of arthritis.

Post-service private and VA treatment records do not reflect any complaints, treatment, or diagnosis for back pain or any lumbar spine problems.  During the November 2010 VA examination, the Veteran reported experiencing low back pain during service after falling through a chair but denied having any current lower back complaints.  The November 2010 VA examination report shows examination of the spine was normal, ranges of motion were normal, and X-rays of the lumbar spine were also normal.  The November 2010 VA examiner rendered no diagnosis for any lumbar spine disability based on the normal examination and X-ray findings.  

As discussed above, with any claim for service connection, it is necessary for a current disability to be present at some time during or immediately prior to the claim period.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  The Board has considered the Veteran's assertions in the February 2011 NOD that he had recently been diagnosed with arthritis in the neck and spine; however, given that X-rays of the lumbar spine taken approximately three months earlier were negative, the Board finds that the Veteran's assertions not to be credible. 

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current lumbar spine disability.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Gastrointestinal Disorder

The Veteran contends that exposure to jet fuel and fumes, whole body vibrations, vaccinations, pesticides, ionizing radiation, and other environmental contaminants while stationed in South Korea resulted in a gastrointestinal disorder.  See February 2011 NOD; October 2013 VA Form 9.  

Initially, the Board finds that the Veteran is currently diagnosed with a  gastrointestinal disorder.  A February 2010 private treatment record reflects diagnoses for a hiatal hernia, Barrett's esophagus, and GERD, and a September 2010 VA treatment record reflects a diagnosis for Crohn's disease.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the current gastrointestinal disorder did not have its onset during service, and is not otherwise etiologically related to service.  Service treatment records do not reflect any complaints, diagnosis, or treatment of any gastrointestinal problems, other than transient symptoms related to excessive alcohol consumption.  Further, a January 2002 Report of Medical Assessment shows the Veteran only reported treatment for alcohol poisoning in June 2000, and denied having any other injury or illnesses for which he did not seek medical treatment.  A January 2008 post-service private treatment record is the earliest evidence of any complaints and diagnosis for a gastrointestinal disorder.  The January 2008 private treatment record reflects the Veteran complained of significant heartburn for the last six months and that an esophagogastroduoden-oscopy revealed a moderate hiatal hernia.  Moreover, the Veteran does not contend that the current gastrointestinal disorder had its onset during military service, but contends that exposures to certain hazards during service caused him to develop the current gastrointestinal disorder over time.  See February 2011 NOD.

The Veteran has submitted Internet articles pertaining to health problems associated with vibration exposure and environmental factors in South Korea that may pose general health risks.  Neither of these articles suggests a link between vibration exposure and/or general environmental factors in South Korea and the development of a gastrointestinal disorder.  

Additionally, military personnel records do not indicate that the Veteran was exposed to ionizing radiation during service, nor has the Veteran specified how he was exposed to ionizing radiation.  The DD Form 214 of record reflects the Veteran's military occupation specialty was as a repair and reclamation journeyman, which duties do not involve ionizing radiation.

The only evidence of record suggesting a link between the current gastrointestinal disorder to exposure to jet fuel and fumes, whole body vibrations, vaccinations, pesticides, ionizing radiation, and other environmental contaminants while stationed in South Korea are the Veteran's lay assertions that the current gastrointestinal disorder is the result of such exposure; however, the Veteran is a lay person and while he is competent to relate symptoms that may be associated with the gastrointestinal disorder such as abdominal pain, under the facts of this case that include no relevant symptoms or disease during service and no symptoms for several years after service, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex gastrointestinal disorders or to opine on the complex etiological relationship between the current gastrointestinal disorder and exposure to jet fuel and fumes, whole body vibrations, vaccinations, pesticides, ionizing radiation, or other general environmental contaminants.  The Veteran has not been shown to have such knowledge, training, or experience; therefore, under the facts of this case, the Board finds that the Veteran is not competent to provide evidence of an etiological relationship between the current gastrointestinal disorder and the various alleged exposures during military service.

For the foregoing reasons, the Board finds that the weight of the evidence demonstrates that a gastrointestinal disorder was not incurred in service or otherwise caused by active service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a joint and bone disorder, to include residuals of a right ankle injury, is denied. 

Service connection for a lumbar spine disorder is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder and 
Polysubstance Abuse Disorder

In December 2010, the Veteran was provided with a VA examination for mental disorders, the report for which is associated with the claims file.  The December 2010 VA examination report contains the VA examiner's opinion that the Veteran's current acquired psychiatric disorder is not caused by or a result of military service.  The VA examiner's rationale was based, in part, on post-service treatment records showing the Veteran first reported symptoms of anxiety and depression in February 2010, six years after service separation; however, service treatment records from August 2000 and August 2001 reflect the Veteran reported symptoms of anxiety and depression, along with excessive alcohol consumption, during active service.  

Although the VA examiner went on to explain that, even if the Veteran had reported symptoms of anxiety and/or depression prior to 2007 (when the Veteran reported serious substance abuse symptoms), that substance abuse was so prominent that it would have been clinically inappropriate to attribute anxiety and/or depression symptoms to anything other than the Veteran's polysubstance dependence, it is unclear whether the August 2000 and August 2001 service treatment records would change the VA examiner's analysis.  In any event, the December 2010 VA examiner's opinion is at least in part based on an inaccurate medical history.  See Reonal, 5 Vet. App. at 461(holding that an opinion based upon an inaccurate factual premise has no probative value).  As such, remand is necessary for an addendum opinion.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from October 2010. 

Accordingly, the issue of service connection for a psychiatric disorder, to include anxiety disorder and depressive disorder and a polysubstance abuse disorder, is REMANDED for the following actions:

1.	Associate with the record all VA treatment records pertaining to mental health treatment and treatment for polysubstance abuse disorder for the period starting from October 2010.

2.	Return the December 2010 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions:

a)	Is it at least as likely as not (i.e. probability of 50 percent or more) that the current acquired psychiatric disorder had its onset during or otherwise related to active service?  In providing the above opinion, the VA examiner should address the August 2000 and August 2001 service treatment records showing reports of anxiety and depression symptoms.

b)	If, and only if an acquired psychiatric disorder is assessed to be etiologically related to military service, is it at least as likely as not that the Veteran's polysubstance abuse disorder is proximately due to, or the result of, an acquired psychiatric disorder?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


